DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-18,
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 8-9, 14-15 of U.S. Patent No. 11051070 (Application 16555871) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, similarly claim: An apparatus comprising: means for comparing (i) ratios of program ratings to corresponding network ratings with (i1) a threshold to determine adjusted viewing data for respective sites during a monitoring interval, the program ratings and the corresponding network ratings determined for programs tuned on corresponding networks at the respective sites during the monitoring interval, the adjusted viewing data for a combination of a first program and a first site to represent an adjusted amount of time the first program was presented at the first site; means for clustering the programs into program clusters based on distances between respective combinations of pairs of the programs, the distances based on the adjusted viewing data; and means for outputting information to identify the program clusters... On the other hand, Patent No. 11051070 (Application 16555871) Claim(s) 1 (8, 14) claim(s) A program clustering system comprising: memory including computer readable instructions; and a processor to execute the instructions to at least: compare (i) ratios of program ratings to corresponding network ratings with (ii) a threshold, the processor to compare the ratios with the threshold to determine adjusted viewing data for respective sites during a monitoring interval, the program ratings and the corresponding network ratings determined for programs tuned on corresponding networks at the respective sites during the monitoring interval, the adjusted viewing data for a combination of a first program and a first site to represent an adjusted amount of time the first program was presented at the first site; cluster the programs into program clusters based on distances between respective combinations of pairs of the programs, the distances based on the adjusted viewing data; and output information to identify the program clusters. For that reason, Application's Claim(s) 1, 8, 14 and Patented Claim(s) 1, 8, 14 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Allowance of application claim(s) 1, would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-20. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 8-9, 14-15 of U.S. Patent No. 10405040 (Application 15799636) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 8, 14 similarly claim: An apparatus comprising: means for adjusting person-level program viewing data to determine adjusted person- level program viewing data, the means for adjusting to: access respective person-level program viewing data that is to represent lengths of time respective people in an audience have tuned to respective ones of a plurality of television programs to be clustered; and determine the adjusted person-level program viewing data for respective ones of the people having tuned to respective ones of the television programs, first person-level program viewing data for a first one of the people having tuned to a first one of the programs to be adjusted based on a first ratio that is to characterize a relationship between (i) a first program rating associated with the first one of the people having tuned to the first one of the programs and (ii) a first network rating associated with the first one of the people having tuned to a first network associated with the first one of the programs, the first ratio based on division of a numerator value by a denominator value, the numerator value based on a difference between the first program rating and the first network rating, the denominator value based on the first network rating and a total duration of the first one of the programs; and means for clustering the ones of the plurality of television programs into clusters based on distances between pairs of the television programs, the distances based on the adjusted person-level program viewing data.... On the other hand, Patent No. 10405040 (Application 15799636) Claim(s) 1 (similarly 5, 7, 10, 12, 16) claim(s) An apparatus comprising: memory including computer readable instructions; a processor to execute the computer readable instructions; a program viewing adjuster implemented by the processor to: access respective person-level program viewing data that is to represent lengths of time respective people in an audience have tuned to respective ones of a plurality of television programs to be clustered; and determine adjusted person-level program viewing data for respective ones of the people having tuned to respective ones of the television programs, first person-level program viewing data for a first one of the people having tuned to a first one of the programs to be adjusted by the program viewing adjuster based on a first ratio that is to characterize a relationship between (i) a first program rating associated with the first one of the people having tuned to the first one of the programs and (ii) a first network rating associated with the first one of the people having tuned to a first network associated with the first one of the programs, wherein to determine the first ratio, the program viewing adjuster is to: determine a numerator value based on a difference between the first program rating and the first network rating; determine a denominator value based on the first network rating and a total duration of the first one of the programs; and divide the numerator value by the denominator value to determine the first ratio; and a program cluster implemented by the processor to cluster the ones of the plurality of television programs into clusters based on distances between pairs of the television programs, the distances based on the adjusted person-level program viewing data. For that reason, Application's Claim(s) 8, 14 and Patented Claim(s) 1 (similarly 5, 7, 10, 12, 16) are not patentably distinct from each other, and is therefore an obvious variant thereof.
Allowance of application claim(s) 8 and 14 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-18. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer




Allowable Subject Matter
Claim(s) 1-18 can be allowed if the above rejection can be overcome.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 8, 14 (and their respective dependent claims) is/are allowable.  Claim(s) 1-18 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically, with respect to an apparatus with a program viewing adjuster to access respective person-level program viewing data that is to represent lengths of time viewer(s) have tuned to a plurality of television programs to be clustered. Determine adjusted person-level program viewing data for respective ones of the people having tuned to respective ones of the television programs, first person-level program viewing data for a first one of the people having tuned to a first one of the programs to be adjusted by the program viewing adjuster based on a first ratio that is to characterize a relationship between (i) a first program rating associated with the first one of the people having tuned to the first one of the programs and (ii) a first network rating associated with the first one of the people having tuned to a first network associated with the first one of the programs, wherein to determine the first ratio, the program viewing adjuster is to: determine a numerator value based on a difference between the first program rating and the first network rating. Determine a denominator value based on the first network rating and a total duration of the first one of the programs; and divide the numerator value by the denominator value to determine the first ratio, and a program cluster implemented by the processor to cluster the ones of the plurality of television programs into clusters based on distances between pairs of the television programs, the distances being based on the adjusted person-level program viewing data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421